Title: To George Washington from John Berrien, 16 January 1794
From: Berrien, John
To: Washington, George


          
            Sir,
            Savannah [Ga.] Jany 16th 1794
          
          By the unfortunate death of Major Forsyth, the Office of Federal Marshall of this State
            has become vacant—I beg leave to offer myself a Candidate for that appointment. I am Sir, with profound veneration & respect Your Most Obt
            huml. Servant
          
            John Berrien
          
        